Duckworth, Chief Justice.
1. Where, as here,- the petitioner, a nonresident railroad, brought an action ex contractu against a resident of this State for the collection of freight charges owing the petitioner, and by cross-action the defendant set off an action ex delicto for negligence, a court of equity will take jurisdiction thereof, under Code § 37-308, and this court has jurisdiction of the writ of error from the lower court. See Hecht v. Snook & Austin Furniture Co., 114 Ga. 921 (41 S. E. 74); Jacksonville Paper Co. v. Owen, 193 Ga. 23 (17 S. E. 2d 76).
Submitted September 17, 1954
Decided October 14, 1954
Rehearing denied November 10, 1954.
Smith, Kilpatrick, Cody, Rogers & McClatchey, Sidney Has-kins, for plaintiff in error.
Marshall, Greene & Neely, Burt DeRieux, contra.
2. However, where the cross-action, prays for damages in a stated amount against the railroad for the alleged failure to notify the consignor within a reasonable time that the consignee had failed to pay the freight charges, resulting in other goods being shipped and the alleged loss of the consignor’s accounts due to a petition in bankruptcy being filed against the consignee, the cross-action fails to allege any negligence or violation of any duty of the railroad which caused the loss of the consignor’s accounts due to the consignee becoming insolvent and a bankrupt, and the court did not err in sustaining the demurrer thereto and in dismissing the same.

Judgment affirmed.


All the Justices concur.